ORDER
This matter having been duly presented to the Court on the motion of the Office of Attorney Ethics seeking to vacate the Order of reprimand filed February 11, 2009, in DRB 08-250 (D-60-08), in respect of DEBBIE ANN CARLITZ formerly of NORTH BRUNSWICK, and who was admitted to the bar of this State in 1987;
And the Court’s Order of reprimand having been based on a motion for reciprocal discipline of DEBBIE ANN CARLITZ pursuant to Rule 1:20-14, and the Order of the Supreme Court of Pennsylvania from which the reciprocal discipline proceeded having been vacated by that court;
And good cause appearing;
*129It is ORDERED that the motion is granted, and the Order of reprimand filed by this Court on February 11, 2009, in DRB 08-250 (D-60-08) is hereby vacated.